WRIT GRANTED AND MADE PEREMPTORY.

We find that the trial court erred in denying the motion to strike the demand for jury trial. A jury bond must be filed within the time period ordered by the trial court pursuant to La.Code Civ.P. art. 1734. Riddle v. Bickford, 00-2408 (La.5/15/01), 785 So.2d 795. Therefore, we hereby reverse the trial court’s ruling denying the motion to strike the jury demand and remand this matter to the trial court for further proceedings in accordance with this court’s ruling herein. We also grant the plaintiffs-relators’ request that this court designate its opinion for publication.
COOKS, PETERS and GENEVOSE, JJ., concur.